 

CaSe: lilS-Cr-OOBlS-DAP DOC #Z 41 Filed: 02/15/19 l Of 4. Page|D #Z 197

 

f“"»*, 'z`
s

IN THE UNITED sTATEs DISTRICT CoUR"'f `:
FoR THE NoRTHERN DlsTRlcT oF oHlo b y ~ ~ y

 

 

 

EASTERN DlVlSlON
UNITEDSTATESOFAMERICA, ) SUPERSEDING INFORMATION
)
Plaintiff, ) JUDGE DAN AARON POLSTER
)
V. )
4 ) CASE NO. 1:18CR518
EDWARD R. MARRERO, ) Title 18, United States Code,
) Sections 1001 (a)(2), 2251(a), and
Defendant. ) 2252(a)(4)(B)

COUNT 1 ' l
(SeXual EXploitation of Children, 18 U.S.C. § 2251(a))

The United States Attorney charges:

l. On or about March 5 , 2011, in the Northern District of Ohio, Eastern Division,
Defendant EDWARD R. MARRERO did use, persuade, induce, entice and coerce a minor (to
Wit: Minor Victim No. 1, Whose identity is known to the Grand Jury) to engage in sexually
explicit conduct, as defined in Title 18, United States Code, Section 2256(2), for the purpose of
producing a visual depiction of such conduct and such Visual depiction Was produced or
transmitted using materials that had been mailed, shipped, and transported in or affecting
interstate or foreign commerce by any means, including by computer, in violation of Title 18,
United States Code, Section 2251(a). v

COUNT 2
(SeXual EXploitation of Children, 18 U.S.C. § 2251(a))

The United States Attorney further charges:
2. On or about l\/larch 19, 2011, in the Northern District of Ohio, Eastern Division,

Defendant EDWARD R. MARRERO did use, persuade, induce, entice and coerce a minor (to

 

, CaS€Z 1218-er00518-DAP DOC #Z 41 Filed: 02/15/19 2 Of 4. Pag'e|D #Z 198

wit: Minor Victim No. 1, whose identity is known to the Grand Jury) to engage in sexually
explicit conduct, as defined in Title 18, United States Code, Section 2256(2), for the purpose of
producing a visual depiction of such conduct and such visual depiction was produced or
transmitted using materials that had been mailed, shipped, and transported in or affecting
interstate or foreign commerce by any means, including by computer, in violation of Title 18,
United States Code, Section 2251(a).

COUNT 3
(Sexual Exploitation of Children, 18 U.S.C. § 2251(a))

The United States Attorney further charges:

3. On or about March 24, 2011, in the Northern District of Ohio, Eastern Division,
Defendant EDWARD R. MARRERO did use, persuade, induce, entice and coerce a minor (to
wit: Minor Victim No. 1, whose identity is known to the Grand Jury) to engage in sexually
explicit conduct, as defined in Title 18, United States Code, Section 2256(2), for the purpose of
producing a visual depiction of such conduct and such visual depiction was produced or
transmitted using materials that had been mailed, shipped, and transported in or affecting
interstate or foreign commerce by any means, including by computer, in violation of Title 18,
United States Code, Section 2251(a).

COUNT 4
(Sexual Exploitation of Children, 18 U.S.C. § 2251(a))

The United States Attomey further charges:

4. On or about April 2, 2011, in the Northern District of Ohio, Eastern Division,
Defendant EDWARD R. MARRERO did use, persuade, induce, entice and coerce a minor (to
wit: Minor Victim No. 1, Whose identity is known to the Grand Jury) to engage in sexually

explicit conduct, as defined in Title 18, United States Code, Section 2256(2), for the purpose of

 

 

CaSe: 1218-Cr-00518-DAP DOC #Z 41 Filed: 02/15/19 3 Of 4. Page|D #Z 199

producing a visual depiction of such conduct and such visual depiction'was produced or
transmitted using materials that had been mailed, shipped, and transported in or affecting
interstate or foreign commerce by any means, including by computer, in violation of Title 18, y
United States Code, Section 2251(a).
COUNT 5
(Possession of Visual Depictions of a Minor Engaged in Sexually Explicit Conduct,
18 U.S.C. § 2252(a)(4)(B))
The United States Attorney further charges:

5. Frorn on or about March 5 , 2011 through on or about August 4, 2015, in the
Northern District of Ohio, Eastern Division, Defendant EDWARD R. MARRERO did
knowingly possess a computer containing visual depictions of a real minor engaged in sexually
explicit conduct, which visual depictions, were produced using materials which had been shipped
and transported in and affecting interstate and foreign commerce, by any means including by
computer, in violation of Title 18, United States Code, Section 2252(a)(4)(B).

COUNT 6
(False Statement, 18 U.S.C. § 1001(a)(2))

The United States Attorney further charges:

On or about May 16, 2017, in the Northem District of Ohio. Eastern Division, defendant,
EDWARD R. MARRERO, did knowingly and willfully make several material false statements,
in a matter within the jurisdiction of the executive branch of the Government of the United

States, well knowing at the time he made the statements to Special Agents of the Federal Bureau

 

 

CaSe: 1218-Cr-00518-DAP DOC #Z 41 Filed: 02/15/19 4 Of 4. Page|D #Z 200

of Investigation that such statements were false, and the matter related to an offense under

chapter 110, in violation of Title 18, United States Code, Secti'on 1001.

JUSTIN E. HERDMAN
United States Attomey

    

 
 

/~,

ED`\vARD F/::F"PRAN, ohin l m
General Crimes Unit

     

